                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 SALVATORE TAIBI,

                       Plaintiff,
                                                          CIVIL ACTION
            v.                                            NO. 18-00385


 BOROUGH OF SLATINGTON,

                       Defendant.


                                       ORDER

      AND NOW, this 26th day of November, 2018, after consideration of Defendant’s

Motion to Dismiss, (ECF No. 13), and Plaintiff’s Response, (ECF No. 14), it is hereby

ORDERED that the Defendant’s Motion is GRANTED and the case is DISMISSED

with prejudice.




                                                      BY THE COURT:



                                                      /s/ Gerald J. Pappert
                                                      GERALD J. PAPPERT, J.
